Citation Nr: 1717196	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  07-33 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity for accrued benefits purposes.

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity for accrued benefits purposes

3.  Entitlement to service connection for a gall bladder disorder for accrued benefits purposes.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for arthritis of the lumbar spine for accrued benefits purposes.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected nonproliferative diabetic retinopathy for accrued benefits purposes.
6.  Entitlement to an earlier effective date than March 29, 2004, for the grant of service connection for nonproliferative diabetic retinopathy for accrued benefits purposes. 

7.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction for accrued benefits purposes.

8.  Entitlement to an earlier effective date than March 31, 2003, for the grant of service connection for erectile dysfunction for accrued benefits purposes.

9.  Entitlement to a higher level of special monthly compensation beyond level K for loss of use of a creative organ for accrued benefits purposes.

10.  Entitlement to an effective date earlier than March 31, 2003, for special monthly compensation (SMC) based on loss of use of a creative organ for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970.  He died in May 2005.  The appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A May 2004 rating decision granted service connection for diabetic retinopathy with an initial 10-percent rating, effective in May 2004; erectile dysfunction with an initial noncompensable rating; and, special monthly compensation (SMC) for loss of a creative organ, all effective in March 2003.  A March 2005 rating decision continued ratings of 10 percent for each lower extremity (LE) for diabetic peripheral neuropathy; denied service connection for gall bladder disorder; and determined that new and material evidence was not received to reopen a claim for service connection for arthritis of the lumbar spine.

The Veteran died shortly after notification of the March 2005 rating decision.  In as much as the Veteran died before 2008, the appellant has not been substituted for him.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  The appellant's claim for accrued benefits was received by VA within the one-year period after the March 2005 rating decision, and before the one-year period that began on June 3, 2004 expired.  Thus, the claims were, for purposes of accrued benefits, pending claims when the Veteran died.  See Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  

In April 2012, the Board remanded the case to the Appeals Management Center (AMC) (now renamed the Appeals Management Office (AMO)) so that a rating decision for accrued benefit purposes could be rendered, in as much as the Taylor decision was rendered while the appellant's claim for DIC was pending.

FINDINGS OF FACT

1.  The preponderance of the evidence shows that each LE manifested with no more than sensory neuropathy of the affected nerve.

2.  The preponderance of the evidence shows that a gall bladder disorder did not have onset in active service or was otherwise causally connected to active service.

3.  A September 1988 rating decision denied entitlement to service connection for arthritis of the lumbar spine.  The Veteran did not appeal the decision nor was additional evidence on the disorder received within one year of the decision.

4.  The evidence added to the record since the September 1988 rating decision did not trigger additional assistance to the Veteran or raise a reasonable possibility of proving the claim.

5.  The Veteran's diabetic retinopathy manifested with full visual fields and visual far acuity of 20/20 in the right eye, and 20/25 in the left.  The retinopathy was active at the time of his death.

6.  The Veteran had no deformity of the penis.

7.  The evidence of record shows that the Veteran was not legally blind in either eye or had lost the use of any extremity.

8.  The preponderance of the evidence shows that the earliest date factually ascertainable on which diabetic retinopathy had onset is March 29, 2004.

9.  The preponderance of the evidence shows that the earliest date factually ascertainable on which diabetic associated erectile dysfunction had onset is March 31, 2003.
10.  The preponderance of the evidence shows that the earliest date factually ascertainable for SMC for loss of a creative organ is March 31, 2003.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 10 percent for associated peripheral neuropathy, RLE, for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.124a, Diagnostic Code (DC) 8521 (2016).

2.  The requirements for an evaluation higher than 10 percent for associated peripheral neuropathy, LLE, for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.124a, DC 8521 (2016).

3.  The requirements for entitlement to service connection for gall bladder disorder for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303 (2016).

4.  The September 1988 rating decision that denied entitlement to service connection for arthritis of the lumbar spine is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2016).

5.  New and material evidence to reopen a claim of entitlement to service connection for arthritis of the lumbar spine for accrued benefits purposes has not been received, and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).

6.  The requirements for an evaluation higher than 10 percent for associated diabetic retinopathy for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.75, 4.76, 4.79, DC 6006 (2016).

7.  The requirements for a compensable disability rating for erectile dysfunction for accrued benefits purposes have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.10, 4.21, 4.31, 4.115b, DC 7511 (2016). 

8.  The criteria for an effective date earlier than March 29, 2004 for grant of service connection for diabetic retinopathy for accrued benefits purposes have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016).

9.  The criteria for an effective date earlier than March 31, 2003 for grant of service connection for erectile dysfunction for accrued benefits purposes have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016).

10.  The criteria for an effective date earlier than March 31, 2003 for entitlement to SMC for loss of creative organ for accrued benefits purposes have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016).

11.  The criteria for SMC at a rate higher than Level K for accrued benefits purposes have not been met. 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350 (2016)


Duty to Notify and to Assist

The Board finds no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the February 2004 and May 2004 rating decisions, via letters dated in July 2003 and December 2004, the Agency of Original Jurisdiction (AOJ) provided the Veteran with time- and substantially content-compliant VCAA notice.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1).  The letters were issued prior to the Court Of Appeals For Veterans Claims (Court) decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that adequate VCAA notice includes notice on how disability evaluations and effective dates are determined.  Pursuant to the Board remand, the AOJ re-adjudicated the issues for accrued benefits purposes in a March 2013 supplemental statement of the case.  Neither the appellant nor her representative, however, has asserted any prejudice as a result of the omission.  Hence, the Board finds compliance with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), VA and non-VA records are in the claims file.  Neither the appellant nor her representative asserts that there are additional records to obtain.  The Board notes that the Veteran was not afforded a VA examination in conjunction with the gall bladder claim.  Nonetheless, the Board finds no failure to assist him.

VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the prerequisite of insufficient competent medical evidence is not present.  The STRs note the Veteran's treatment for epigastric and stomach complaints in 1969, and he noted this fact on his March 1970 Report of Medical History for his examination at separation.  (09/13/2014 STR-Medical, p. 3)  There is no indication in the STRs of any complaints of or treatment related to the gall bladder.  The March 1970 Report of Medical Examination For Discharge, however, notes that his abdomen and viscera were assessed as normal.  Id., p. 5.  A 1978 VA examination found that the Veteran's digestive system was normal.  (08/21/1978 VA Examination).  The evidence of record shows that the Veteran's gall bladder symptoms started in 2004, decades after his active service.  There is no evidence of onset in service, or that the gall bladder may have been connected to service.  Hence, notwithstanding the low threshold for VA examination, the Board finds that it was not triggered.  See Waters v. Shinseki, 601 F.3d 1274, 1276 (Fed. Cir. 2010); Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015).  Since the AOJ did not reopen the lumbar spine claim, there was no requirement for a VA examination.  See 38 C.F.R. § 3.159(c)(4)(iii).

In sum, there was no evidence of any VA error in notifying or assisting the Veteran, or the appellant, that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the appellant.

For flow of discussion, the Board will not address the issues in the order that they appear on the title page, which is determined by how they are listed in VACOLS.

Standing of Appellant

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000(a)(1)-(4).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

Earlier Effective Dates

Generally, the effective date of an award based on an original claim, or a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1.  The regulations in effect at the time the Veteran filed his claims of entitlement to service connection stipulated that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (a) (2004).

Discussion

VA received the Veteran's informal claim of entitlement to service connection for diabetes mellitus on March 31, 2003.  He also noted in his correspondence that he was experiencing erectile dysfunction.  (03/31/2003 VA 21-4138).  However, that also appears to be the first month there is evidence in the record of erectile dysfunction.  Thus, the date entitlement arose is in March 2003.  In light of this fact, March 2003 is the earliest effective date service connection for erectile dysfunction allowed by law.

The same result must follow as concerns the effective date for entitlement to SMC for loss of creative organ, as that entitlement did not arise until entitlement to service connection for erectile dysfunction was granted.  See 38 C.F.R. § 3.350.

VA received the Veteran's informal claim for entitlement to service connection for diabetic retinopathy on March 29, 2004.  (03/29/2004 VA 21-4138)  However, that also appears to be the first month there is evidence of retinopathy in the record.  Thus, the date entitlement arose is already in March 2004.  

As noted, the Veteran was awarded service connection for erectile dysfunction and retinopathy as secondary to his service-connected diabetes mellitus.  The Board notes that VA received the Veteran's claim of entitlement to service connection for diabetes mellitus the same date as for the erectile dysfunction, but his assigned effective date for service connection for diabetes mellitus is in 1994.  This was because the Veteran was granted the benefit on the basis of presumed exposure to herbicide agents during his tour in Vietnam.  With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide agent or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs, 38 C.F.R. § 3.816 .  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846 (2007) (Nehmer IV).  The regulation, 38 C.F.R. § 3.816 , defines Nehmer class members and sets forth effective date rules for Vietnam veterans that currently have a "covered herbicide disease," or have died from a "covered herbicide disease."  In short, the Nehmer litigation created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110 (g), 38 C.F.R. § 3.114, and 38 C.F.R. § 3.400.

Ultimately, although the Veteran suffered from diabetes for many years, the diabetic complications on appeal for earlier effective dates are first shown in the evidence in the months that the effective dates were granted.  Thus, no earlier dates are warranted.  

New and Material Evidence

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis and ulcers are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; 
(2) evidence of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (only chronic diseases provable by continuous symptomatology);  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (defining where lay evidence is probative).

Background of Initial Claim

The Veteran initially applied for VA compensation for a low back disability in May 1987.  (03/16/1987 VA 21-4138, 2nd entry)  He asserted that he hurt his back in basic training due to having been forced to carry logs, and that he was knocked from his bunk.

The rating board determined that STRs were entirely negative for any entries related to complaints of, findings of, or treatment for low back symptoms.  On his March 1970 Report of Medical History for his discharge examination, the Veteran affirmatively denied any prior history of back pain.  The March 1970 Report of Medical Examination For Discharge notes that his spine was assessed as normal.  VA outpatient records noted the Veteran's complaints of low back pain and pain in the legs, and that he wore a back brace.  (03/16/1987 C&P Psychiatric, p. 5).  In a September 1988 rating decision, the rating board denied the claim, as there was no evidence in the STRs of in-service symptoms or treatment.  (09/16/1987 Rating Decision-Narrative)  The Veteran was notified of the decision and of his right to appeal that same month.  He did not appeal the decision nor was additional evidence on the issue received within one year of the rating decision.  Hence, the September 1987 rating decision became final.  38 C.F.R. §§ 3.156, 20.302.  VA received the Veteran's application to reopen the claim in September 2004.

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The evidence added to the record between the September 1987 rating decision and the Veteran's death consists of the Veteran's application to reopen and outpatient treatment records for a current lumbar spine disorder, to include the fact that the Veteran had undergone three spine surgeries, to include a lumbar fusion in December 1999.  (04/13/1995; 10/02/1995; 08/29/2003; all Medical Treatment-Government Facility)  Although this evidence is new in the sense that it was not before the rating board in September 1987, it is not material, as it is redundant, and it does not contain any indication, to include competent evidence, that links or associates any lumbar spine disorder with active service, or that arthritis manifested within one year of active service.  See Morton v. Principi, 3 Vet. App. 508, 509 (1992) (per curiam) (stating that medical records describing veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence).  In light of these factors, the Board finds that new and material evidence to reopen the left knee claim was not been received.  38 C.F.R. § 3.156.

Service Connection For Gall Bladder

The general legal requirements for service connection set forth earlier are incorporated here by reference.

Discussion

STRs dated in November 1967 note the Veteran's complaints of stomach cramps and burning.  He denied vomiting.  He was issued Maalox.  (09/13/2014-STR-Medical, p. 43)  The next month, the Veteran presented with complaints of cramps and burning that morning.  He reported having vomited but denied diarrhea.  Physical examination revealed pain over the epigastric area, and diffuse tenderness over the epigastric area, and right upper and lower quadrant.  He was referred to the surgery clinic.  In August 1969 he complained of epigastric pain time several months.  He reported instances of vomiting after meals in the morning, but he denied nocturnal pain, and he reported that he had not used antacids.  Physical examination revealed the abdomen as soft without masses, and bowel sounds were loud.  X-rays were interpreted as negative.  The assessment was probable gastritis.  Id., p. 17.  The Veteran noted his history of stomach/intestines symptoms on the March 1970 Report of Medical History; and the examiner noted "BURNING SENSATION IN STOMACH, RELIEVED W/ANTACIDS; NO COMP, NO seq."  Id., p. 4.  As noted earlier in this decision, the March 1970 Report of Medical Examination For Discharge notes that the Veteran's abdomen and viscera were assessed as normal.  Id., p. 5.

The August 1978 VA examination report notes that the Veteran was seen for complaints of nervousness.  Physical examination revealed his digestive system as normal.  (08/21/1978 VA Examination, p. 3)  Documents in the claims file reflect that in the interim years, the primary focus of the Veteran's medical treatment was for his lumbar spine and diabetes disabilities.  In November 1994, however, he was diagnosed with the hepatitis C virus.  (03/22/1994 Medical Treatment-Government Facility, 1st entry, p. 8.  While undergoing treatment in 2005 for a pancreatic mass, gall bladder involvement was discovered.  (01/19/2005 Medical Treatment-Government Facility).  None of the records associated with the Veteran's treatment note any hypothesis or opinion that the gall bladder disorder was causally connected to service.  Thus, while the first requirement for service connection is shown by the evidence, a current diagnosis of a gall bladder disorder, there simply is no evidence of onset in service or of a causal connection with active service.  The September 1988 rating decision that denied service connection for a stomach condition noted that there was no evidence of an ulcer.  Hence, the Board finds that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

Increased Ratings

Applicable Law and Regulations

Disability ratings are intended to compensate for average impairments in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Discussion

Diabetic Retinopathy

Applicable Legal Requirements

During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  73 Fed. Reg. 66,543 (2008) (codified at 38 C.F.R. 
 §§ 4.75-4.79).  The new regulations are effective only as to claims filed on or after December 10, 2008.  Because the Veteran's claim was filed prior to that date (March 2004), the regulations in effect before December 2008 apply.

The Veteran's diabetic retinopathy disability was evaluated at 10-percent disabling under DC 6099-6006.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Although no diagnostic code specifically governs evaluation of retinopathy, unlisted medical conditions may be rated under the criteria of a closely related disease or injury if the conditions are closely analogous in terms of affected functions, anatomical localization, and symptomatology.  See 38 C.F.R. § 4.20 .  That is what the 6099 part of the DC represents, that the disability was rated analogously.

DC 6000 through 6009 provide for evaluation of diseases of the eye under general criteria, which in turn provide that chronic forms of the diseases listed in those diagnostic codes are rated from 10 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  An additional 10-percent rating is combined during active pathology.  The minimum evaluation during active pathology is 10 percent.  See 38 C.F.R. § 4.84a.  The Veteran was currently rated under Diagnostic Code 6006 for retinopathy or maculopathy.
 
Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2008).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75.

Eye impairment is rated on the basis of impairment of central visual acuity.  DC 6061-6079 contain the criteria to evaluate impairment of central visual acuity. 

A 10-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079.

A 20-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078. 

A 30-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, DCs 6070, 6074, 6076, 6077, 6078.

A 40-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, DCs 6066, 6070, 6073, 6076.

A 50-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively. 38 C.F.R. § 4.84a, DCs 6065, 6069, 6073, 6076, 6078. 

A 60-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively. 3 8 C.F.R. § 4.84a, DC 6065, 6069, 6073, 6076.

A 70-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200. 38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075.

An 80-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075.

A 90-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075.

A 100-percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, DCs 6061, 6062, 6063, 6067, 6071.

In addition, 38 C.F.R. § 4.76  provides that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  Under 38 C.F.R. § 4.76a (2016), ratings are assigned based on impairment of field vision, as follows.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine the total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes. 3 8 C.F.R. § 4.76a (2008).

According to Table III in 38 C.F.R. § 4.76a (2008), the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85, down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55. The total visual field is 500 degrees.

DC 6080 provides that concentric contraction of visual field to 5 degrees warrants a 100-percent disability rating for bilateral loss, and a 30-percent disability rating for unilateral loss, or is rated as 5/200 (1.5/60).  Concentric contraction of visual field to 15 degrees, but not to 5 degrees, warrants a 70-percent disability rating for bilateral loss, a 20-percent disability rating for unilateral loss, or is rated as 20/200 (6/60).  Concentric contraction of visual field to 30 degrees, but not to 15 degrees, warrants a 50-percent disability rating for bilateral loss, a 10-percent disability rating for unilateral loss, or is rated as 20/100 (6/30).  Concentric contraction of visual field to 45 degrees, but not to 30 degrees, warrants a 30-percent disability rating for bilateral loss, a 10-percent disability rating for unilateral loss, or is rated as 20/70 (6/21).  Concentric contraction of visual field to 60 degrees, but not to 45 degrees, warrants a 20-percent disability rating for bilateral loss, a 10-percent disability rating for unilateral loss, or is rated as 20/50 (6/15).  Bilateral loss of the temporal half of the visual field warrants a 30-percent disability rating, unilateral loss warrants a 10-percent disability rating, or is rated as 20/70 (6/21).  Bilateral loss of the nasal half of the visual field warrants a 20-percent disability rating, unilateral warrants a 10-percent disability rating, or is rated as 20/50 (6/15).  38 C.F.R. § 4.84a, DC 6080.

Discussion

The April 2004 VA examination report reflects that the examiner reviewed the claims file as part of the examination.  The Veteran reported that his vision fluctuated with his blood sugar levels.  He denied any known medical allergies or having undergone eye surgery.  He also denied any eye injury or disease, or having received any ophthalmological treatment for diabetes.  The examiner noted that the Veteran's records noted that the prior month, an evaluation at the same facility noted the Veteran to have mild nonproliferative diabetic retinopathy.  Physical examination revealed right eye corrected visual acuity of 20/20 near and far.  Best corrected visual acuity in the left eye was 20/20 near, and 20/25 far.  The Veteran had full visual field to confrontation, full extraocular muscle movement, and no diplopia.  Slit lamp examination revealed minimal injury to the conjunctiva in both eyes.  The examiner diagnosed mild nonproliferative diabetic retinopathy in both eyes with reduced vision in the left eye.  (04/15/2004 VA Examination, 1st entry)

Upon receipt of the examination report, the RO assigned the minimum 10-percent rating, as the Veteran's diabetic retinopathy was active.  See 38 C.F.R. § 4.84(a) (2007).  The Board agrees that a higher rating was not met or approximated.  But for active pathology, the Veteran's retinopathy would have been rated noncompensable, as the Veteran's left eye visual acuity was better than 20/40.  38 C.F.R. § 4.79, DC 6066.  The evidence of record does not show the presence of any other eye disorder that would warrant a higher rating.

Lower Extremities Peripheral Neuropathy

The May 2004 rating decision reflects that the RO rated the Veteran's LEs peripheral neuropathy as incomplete paralysis of the external popliteal nerve.  See 38 C.F.R. § 4.124a, DC 8521.  Under these criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.; see Miller v. Shulkin, No. 15-2904, 2017 U.S. App. Vet. Claims LEXIS 317 at 9 (Vet. App. Mar. 6, 2017) (finding that, based on its plain language, the note preceding § 4.124a provides only a maximum disability rating for wholly sensory manifestations of incomplete paralysis of a peripheral nerve).

Under DC 8521, mild incomplete paralysis of the external popliteal nerve warrants a 10-percent rating; moderate incomplete paralysis, 20 percent; and, severe incomplete paralysis, 30 percent rating.  38 C.F.R. § 4.124a.  Complete paralysis of the external popliteal nerve with foot drop and slight drop of the first phalanges of all toes, inability to dorsiflex the foot, loss of extension (dorsal flexion) of proximal phalanges of the toes; lost abduction of the foot; weakened adduction; and anesthesias covering the entire dorsum of the foot and toes warrants a 40-percent disability rating.  Id.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Discussion

VA outpatient records dated in October 2003 note numbness in the feet to just above the ankles.  The entry does not indicate whether that was a report from the Veteran or a finding on examination.  An assessments of diabetic neuropathy and peripheral neuropathy probably due to diabetes mellitus is noted.  The entry also notes the prospect that lumbar spine stenosis was a contributing factor.  In March 2003, monofilament testing revealed no loss in sensation.  (12/05/2003 Medical Treatment-Government Facility, pp. 22, 9, 30)

In September 2004, the Veteran reported tingling in both LEs.  (09/03/2004 VA 21-4138).  He died before another examination could be conducted.  As noted in the general requirements for accrued benefits, such claims are decided based on the evidence in the file at the time of death.  38 C.F.R. § 3.1000.  The evidence of record is that the Veteran's diabetic neuropathy and peripheral neuropathy manifested with no more than sensory neuropathy.  As set forth earlier, the maximum rating for that pathology is the assigned 10 percent.  38 C.F.R. § 4.124a.  Hence, the preponderance of the evidence is against a higher rating for peripheral neuropathy of the LEs.  38 C.F.R. §§ 4.1, 4.10.

Erectile Dysfunction

There is no specific disability rating for erectile dysfunction.  The closest analogous code is 38 C.F.R. § 4.115b, DC 7522, which is how the RO rated the disability.  DC 7522 rates deformity of the penis with loss of erectile power.  The Board can find no other DC provision that would be more appropriate in rating the Veteran's disability.  There is no evidence that the Veteran had removal of half or more of his penis, or that glands had been removed, such that would warrant consideration under DCs 7520 or 7521, respectively.  Therefore, DC 7522 is most appropriate to rate his disability.  Pursuant to DC 7522, two distinct elements are required for a compensable, 20 percent, disability rating: penile deformity and loss of erectile power.

The April 2004 examination report reflects that the examiner noted that review of the Veteran's claims file and medical records revealed that he had not had a genitourinary workup, as the VA clinic where he was treated did not have the necessary facilities.  Hence, his history was the primary basis.  The Veteran had not been tried with any treatment devices or medications.  His reported history was that he could not get or sustain an erection, and that the problem had existed for the past two years.  Physical examination revealed a normal adult male external genitalia.  The examiner diagnosed erectile dysfunction, in that the Veteran could not get or sustain an erection and opined that it was related to the Veteran's diabetes mellitus. 

As the Veteran was not shown to have both penile deformity and loss of erectile power, the Board finds that a compensable evaluation for erectile dysfunction was not warranted.  Furthermore, he was awarded SMC under 38 U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), due to loss of use of a creative organ, so he was in fact being compensated for loss of use.  In any event, a compensable rating was not warranted under DC 7522.

Entitlement to a Higher Level of SMC Beyond Level K for Loss of Use of a Creative Organ

As noted, the Veteran was in receipt of SMC at level K for loss of use of a creative organ due to his erectile dysfunction.  See 38 C.F.R. § 3.350.  In the interest of brevity, the Board notes that erectile dysfunction was the sole basis in the Veteran's file for SMC.  As noted in the discussion of his diabetic retinopathy rating, he was not blind in either eye, and he had not lost the use of any other anatomical part  Hence, there was no factual basis for award of SMC beyond Level K.  Id.


ORDER

Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the RLE for accrued benefits purposes is denied.

Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the LLE for accrued benefits purposes is denied.

Entitlement to service connection for a gall bladder disorder for accrued benefits purposes is denied.

New and material evidence was not been received to reopen a previously denied claim for service connection for arthritis of the lumbar spine.  The application to reopen the claim for accrued benefits purposes is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected nonproliferative diabetic retinopathy for accrued benefits purposes is denied.

Entitlement to an earlier effective date than March 29, 2004, for the grant of service connection for nonproliferative diabetic retinopathy for accrued benefits purposes is denied. 

Entitlement to an initial compensable disability rating for service-connected erectile dysfunction for accrued benefits purposes is denied.

Entitlement to an earlier effective date than March 31, 2003, for the grant of service connection for erectile dysfunction for accrued benefits purposes is denied.

Entitlement to a higher level of special monthly compensation beyond level K for loss of use of a creative organ for accrued benefits purposes is denied.

Entitlement to an effective date earlier than March 31, 2003, for special monthly compensation (SMC) based on loss of use of a creative organ for accrued benefits purposes is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


